DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the amendment and response filed on 01/06/2022.
Claims 21, 23, 25, 27-29, 31, and 35 have been amended.
Claims 41 and 42 have been added.
Claims 22, 24, 26, 30, 32, 34, and 36 have been canceled.
Claims 21, 23, 25, 27-29, 31, 33, 35, and 37-42 are currently pending and have been examined.


















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 01/06/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 21, 23, 25, 28, 29, 31, 33, 35, and 37-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2008/0222671 A1), hereinafter LEE.

Claims 21, 29, 35:
LEE as shown below discloses the following limitations:
a first sensor to obtain first neuro-response data from a first subject exposed to a first media; (see at least paragraphs 0016, 0019, 0031, 0050)
a second sensor to obtain second neuro-response data from a second subject exposed to a second media, the first media broadcast before a time of the second media; (see at least paragraphs 0016, 0019, 0031, 0050)
memory including instructions; (see at least paragraph 0052)
a processor to execute instructions; (see at least paragraph 0052)
integrate the first neuro-response data with ratings data for the first media to generate a first rating for the first media, the ratings data including survey based responses associated with the first media; (see at least paragraphs 0004, 0006, 0016, 0029, 0038)
determine the second media is similar to the first media; (see at least paragraphs 0006, 0017, 0025, 0045, 0050)
determine the second neuro-response data is similar to the first neuro- response data based on a threshold of similarity between a first neuro-response pattern exhibited by the first neuro-response data and a second neuro-response pattern exhibited by the second neuro-response data; (see at least paragraphs 0006, 0017, 0025, 0037, 0045, 0050)
in response to determining the second media is similar to the first media and the second neuro-response data is similar to the first neuro-response data, transform the second neuro-response data into a second rating for the second media based on the first rating; (see at least paragraphs 0004, 0006, 0016, 0029, 0038)
at least one of: 


identify third media based on the second rating and output the third media for exposure to a subject; (see at least paragraph 0035)modify a portion of the second media based on the second rating and output the modified second media for exposure to a subject. (see at least paragraph 0035)
LEE does not specifically disclose all of the above limitations in a single embodiment.  However, in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LEE because, “The physiological data, which includes but is not limited to heart rate, brain waves, motion, muscle movement, galvanic skin response, and others responses of the viewer of the media, can give a trace of the viewer's emotion changes while he/she is watching the media. However, such data by itself does not create an objective measure of the media that allows the media or its events to be benchmarked and/or compared to other instances of media or events objectively.”  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 23, 31:
LEE discloses the limitations as shown in the rejections above.  LEE further discloses the processor is to identify the third media based on a metatag associated with the third media and at least one of a meta-tag associated with the first media or a meta-tag associated with the second media.  See at least paragraphs 0029, 0038, 0016, and 0031.


Claims 25, 33:
LEE discloses the limitations as shown in the rejections above.  LEE further discloses the processor is to tag the first media with first metadata identifying a first attribute of the first media and tag the second media with second metadata identifying a second attribute of the second media. See at least paragraphs 0031, 0029, and 0038.

Claim 28:
LEE discloses the limitations as shown in the rejections above.  LEE further discloses the processor is to further integrate demographic data with the first neuro-response data and the ratings data. See at least paragraphs 0045 and 0019. 

Claims 37-39 and 41:
LEE discloses the limitations as shown in the rejections above.  LEE further discloses:
the first neuro-response pattern is representative of an interaction between a first frequency band of electroencephalographic data and a second frequency band of the electroencephalographic data.  
the interaction includes a degree of coherence between a first change in amplitude of the first frequency band measured before a neurological event and a second change in amplitude of the second frequency band measured before the neurological event.
the first neuro-response data and the second neuro-response data are each collected from a same region of respective brains of the first subject and the second subject.
See at least paragraphs 0035, 0029, 0038, 0019, and 0022.

Claim 40:
LEE discloses the limitations as shown in the rejections above.  LEE further discloses the first subject and the second subject are associated with similar demographic groups.  See at least paragraphs 0045 and 0019.


Claim 42:
LEE discloses the limitations as shown in the rejections above.  LEE further discloses the processor is to determine the second media is similar to the first media based on first metadata and the second metadata. See at least paragraphs 0031, 0029, and 0038.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEE, in view of Marci et al. (US 2010/0004977 A1), hereinafter MARCI.

Claim 27:
LEE discloses the limitations as shown in the rejections above.  MARCI further discloses the first and second sensors are time-synchronized with set-top box data. See at least paragraphs 0026 and 0052.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LEE with the technique of MARCI because, “The physiological data, which includes but is not limited to heart rate, brain waves, motion, muscle movement, galvanic skin response, and others responses of the viewer of the media, can give a trace of the viewer's emotion changes while he/she is watching the media. However, such data by itself does not create an objective measure of the media that allows the media or its events to be benchmarked and/or compared to other instances of media or events objectively.”  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Wayne Gramlich and Chris Phoenix.  Continuous rating system for broadcasts or recordings, by, IP.com Electronic Publication Date: August 09, 2002, The IP.COM Journal, The IP.com Prior Art Database; is considered relevant because the reference discusses several rating files can be combined in an automated or human-aided fashion to produce a final rating.
Guido Dornhege; José del R. Millán; Thilo Hinterberger; Dennis J. McFarland; Klaus-Robert Müller, "An Introduction to Brain-Computer Interfacing," in Toward Brain-Computer Interfacing , MIT Press, 2007, pp.1-25; is considered relevant because the reference discusses brain computer interfaces including discussion of EEG.
Nishina et al., "Physiological evaluation on kansei reaction caused by the different visual media," IEEE SMC'99 Conference Proceedings. 1999 IEEE International Conference on Systems, Man, and Cybernetics (Cat. No.99CH37028), 1999, pp. 348-353 vol.4, doi: 10.1109/ICSMC.1999.812426 is considered relevant because the reference discusses displaying media to subjects and conducting EEG measurement and analysis.










Foreign Art:
LEVINE BRIAN et al.  “METHOD AND SYSTEM FOR DETERMINING AUDIENCE RESPONSE TO A SENSORY STIMULUS”. (CA 2662632 A1)

MARCI CARL D et al.  “METHOD AND SYSTEM FOR PREDICTING AUDIENCE VIEWING BEHAVIOR”. (CA 2757034 A1)

LEE HANS C et al. “SYSTEMS AND METHODS PROVIDING EN MASS COLLECTION AND CENTRALIZED PROCESSING OF PHYSIOLOGICAL RESPONSES FROM VIEWERS.” (WO 2009/059246 A1)

VARAN DUANE et al. “SYSTEM FOR PROVIDING A VIRTUAL FOCUS GROUP FACILITY.” (WO 2021/154470 A1)















Applicant’s amendment filed on 01/06/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)